Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/409,247 which was filed on 5/10/2019.

Response to Amendment
In the reply filed 7/26/2022, claims 1, 8, and 15 were amended.  No new claims have been added or cancelled.  Accordingly, Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18, and 20 are currently pending.

Response to Arguments
Applicant’s arguments filed 7/26/2022 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that Ford does not teach “wherein the enterprise content management system associates the stored plurality of content items at the content database with the stored exploded metadata at the metadata database” because Ford does not relate to storing content and associated metadata.  The examiner respectfully disagrees. Ford teaches, in paragraph 479, object storage may separate metadata from content and storing both content and metadata as objects.  Ford teaches in paragraph 85 and figure 1A metadata storage databases 140 and 144 separate from file storage database 142.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (US2017/0154065), hereinafter Raghavan, in view of Pan et al. (US2015/0163326), hereinafter Pan, and Ford et al. (US2017/0041296), hereinafter Ford

Regarding Claim 1:
Raghavan Pan teaches:
A system for archive file check-in/out in an enterprise content management system (Raghavan, abstract, [0013], note content management system that allows checking in and out files for storage archiving), comprising: an application server comprising an enterprise content management system (Raghavan, abstract, figure 2, [0013], note content management system (CMS)); 
a plurality of databases associated with the application server, the plurality of databases comprising a content database, the enterprise content management system management content items stored at the content database and metadata of the content items (Raghavan, [0018-0019, 0046], note CMS may manage multiple databases; note the content management system manages and stores content and metadata); 
a user interface accessible by one or more users, wherein the user interface is configured to receive instructions (Raghavan, figure 3, [0033], note user interface);
wherein the enterprise content management system comprises a check-in/check-out component (Raghavan, abstract, [0013], note content management system that allows checking in and out files); 
wherein the enterprise content management system further comprises an archive file application (Raghavan, [0028], note the user may check-out multiple files as a single archived file, which means the CMS comprises an archive file application);
wherein the check-in/check-out component stores the exploded plurality of content items (Raghavan, abstract, [0013, 0028], note content management system that allows checking in and out files and stores the checked out items); and 
wherein the check-in/check-out component stores the exploded metadata (Raghavan, abstract, [0013, 0028], note content management system that allows checking in and out files and stores the checked out items); and 
wherein the enterprise content management system associates the stored plurality of content items at the database with the stored exploded metadata at the database (Raghavan, abstract, [0013, 0028], note content management system that allows checking in and out files and stores the checked out items).
While Raghavan teaches a content management system that stores data in multiple databases, Raghavan as modified doesn’t specifically teach one of those databases being a separate metadata database for storing metadata.  However, Ford is in the same field of endeavor, data management, and Ford teaches:
the plurality of databases comprising a content database and a separate metadata database, the enterprise content management system management content items stored at the content database and metadata of the content items stored at the metadata database (Ford, figure 1A, [0085, 0479], note separating metadata from content and storing metadata in databases separate from the file databases. When combined with the other references this would be for the metadata from the compressed item as taught by Raghavan and Pan).
wherein the enterprise content management system associates the stored plurality of content items at the content database with the stored exploded metadata at the metadata database (Ford, figure 1A, [0085, 0479], note object storage may separate metadata from content and storing both content and metadata as objects; note metadata storage databases 140 and 144 separate from file storage database 142).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ford as modified because this would allow additional capabilities to be supported and improve data management (Ford, [0479]).
While Raghavan as modified teaches a content management system that stores data in multiple databases, Raghavan as modified doesn’t specifically teach one of those databases being a separate metadata database for storing metadata.  Also, while Raghavan as modified teaches a user interface, Raghavan as modified doesn’t specifically teach wherein the user interface is configured to receive instructions relating to an archive file, wherein the archive file comprises a plurality of content items arranged in a hierarchical structure and a metadata, wherein the metadata comprises hierarchical structure information of the plurality of content items within the archive file.  Also, while Raghavan as modified teaches a check-in/check-out component, Raghavan as modified doesn’t specifically state it is pluggable.  Lastly, while Raghavan as modified teaches archiving files, Raghavan as modified doesn’t specifically teach wherein the received instruction comprises an instruction to access the archive file, the archive file having been previously stored within the content management system as a whole file, wherein the archive file is retrieved from the content database; wherein upon retrieval of the archive file from the content database, the archive file is automatically exploded into the plurality of content items and the metadata.  However, Pan is in the same field of endeavor, data management, and Pan teaches: 
wherein the user interface is configured to receive instructions relating to an archive file, wherein the archive file comprises a plurality of content items arranged in a hierarchical structure and a metadata, wherein the metadata comprises hierarchical structure information of the plurality of content items within the archive file (Pan, abstract, [0005-0006, 0025, 0042], note when uploading a compressed file by the user the CMS can decompress, extract, or unzip the file for storage; note the users may view the contents of the compressed file without having to locally download it, which is interpreted as receiving instructions relating to an archive file; note a compressed file containing content item 210 from figure 2E contains a plurality of content items such images, documents, projects, artwork, and video that may be compressed into a single content item.  This is interpreted as the archive file comprising a plurality of content items; note the metadata for a content item may be stored as part of the content item or can be stored separately.  Which is interpreted as the metadata being stored in the archive file; note the metadata may contain information describing the content items and relationships of the content items to various folders, which is interpreted as the metadata comprising hierarchical structure information of the plurality of content items in the archive file); 
wherein the enterprise content management system comprises a pluggable components (Pan, [0036, 0045, 0048-0049], note the content management system may comprise modules and plug-ins.  When combined with the previously cited references this would be for the check-in/check-out component as taught previously)
wherein the enterprise content management system further comprises an archive file application (Pan, abstract, [0005-0006, 0025, 0030], note the CMS may compress or decompress the archive file which means it comprises an archive file application).
wherein the received instruction comprises an instruction to access the archive file, the archive file having been previously stored within the content management system as a whole file, wherein the archive file is retrieved from the content database (Pan, abstract, [0005-0006, 0042], note receiving a link to view a compressed file from the content database, meaning it was already uploaded);
wherein upon retrieval of the archive file from the content database, the archive file is automatically exploded into the plurality of content items and the metadata (Pan, abstract, [0005-0006, 0042], note receiving a link to view a compressed file from the content database, meaning it was already uploaded, and the content management system automatically exploded the content for viewing);
wherein the check-in/check-out component stores the exploded plurality of content items at the content database (Pan, abstract, [0005-0006, 0023-0025, 0042], note the system stores the decompressed items in data storage and the compressed content item may include metadata; note the content items are stored and when combined with the other cited references this would be stored separately as taught by Ford); and 
wherein the check-in/check-out component stores the exploded metadata at the metadata database (Pan, abstract, [0006, 0023-0025, 0042], note the system stores the decompressed items in data storage and the compressed content item may include metadata; note the content items are stored and when combined with the other cited references this would be stored separately as taught by Ford)
wherein the enterprise content management system associates the stored plurality of content items at the content database with the stored exploded metadata at the metadata database (Pan, abstract, [0006, 0023-0025, 0042], note the system stores the decompressed items in data storage and the compressed content item may include metadata; note the content items are stored and when combined with the other cited references this would be stored separately as taught by Ford).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Pan as modified because this would improve the usability and efficiency of the system (Pan, [0003, 0018]).

Regarding Claim 2:
Raghavan as modified shows the system as disclosed above;
Raghavan as modified further teaches:
wherein the received instruction further comprises an instruction to check in another archive file, wherein the another archive file is uploaded from a client device (Raghavan, abstract, [0013], note content management system that allows checking in and out files) (Pan, abstract, [0005-0006, 0025], note when uploading a compressed file by the user the CMS can decompress, extract, or unzip the file for storage); 
wherein upon upload of the another archive file from the client device, the another archive file is copied to a temporary storage of the content management system (Pan, abstract, [0005-0006, 0024-0025, 0030-0031], note when the compressed file is decompressed it is stored in a temporary buffer or repository; note when uploading a compressed file by the user the CMS can decompress, extract, or unzip the file for storage; note the online content management system can automatically extract the compressed content item; note the compressed file may include metadata describing the contents and structure);
wherein upon the another archive file being copied to the temporary storage, the copy of the another archive file is automatically exploded into a plurality of another content items and another metadata (Pan, abstract, [0005-0006, 0024-0025, 0030-0031, 0042], note when the compressed file is decompressed it is stored in a temporary buffer or repository; note when uploading a compressed file by the user the CMS can decompress, extract, or unzip the file for storage; note the online content management system can automatically extract the compressed content item; note the compressed file may include metadata describing the contents and structure); 
wherein the check-in/check-out component stores the plurality of exploded another content items at the content database (Raghavan, abstract, [0013], note content management system that allows checking in and out files) (Pan, abstract, [0006, 0023], note the system stores the decompressed items in data storage) (Ford, figure 1A, [0085, 0479], note storing the metadata in a separate database. When combined with the other references this would be for the exploded metadata from the compressed item as taught by Raghavan and Pan) 
wherein the check-in/check-out component stores the exploded another metadata at the metadata database (Raghavan, abstract, [0013], note content management system that allows checking in and out files) (Pan, abstract, [0006, 0023, 0042], note the system stores the decompressed items in data storage and the compressed content item may include metadata.  When combined with the other cited references the metadata would be stored in a second database as taught by Ford) (Ford, figure 1A, [0085, 0479], note storing the metadata in a separate database. When combined with the other references this would be for the exploded metadata from the compressed item as taught by Raghavan and Pan).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Pan as modified because this would improve the usability and efficiency of the system (Pan, [0003, 0018]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ford as modified because this would allow additional capabilities to be supported and improve data management (Ford, [0479]).

Regarding Claim 4:
Raghavan as modified shows the system as disclosed above;
Raghavan as modified further teaches:
wherein prior to the storing of the of exploded plurality of content items at the content database and exploded plurality of metadata at the metadata database, an instruction to modify at least one of the plurality of exploded content items or at least one of the exploded plurality of metadata items is received via the user interface (Pan, [0023-0025], note modifying the content items and saving the decompressed upon instruction from the user, meaning the user may modify the exploded item prior to storing); and
wherein the at least one of the plurality of exploded content items or the at least one of the exploded plurality of metadata items is received via the user interface is modified (Pan, [0023-0025, 0036], note modifying the content items and saving the decompressed upon instruction from the user, meaning the user may modify the exploded item prior to storing; note this is done through the content management system interfaces); and 
wherein the at least one of the plurality of exploded content items is stored at the content database or the at least one of the exploded plurality of metadata items is stored at the metadata database (Pan, [0023-0025, 0042], note modifying the content items and saving the decompressed upon instruction from the user, meaning the user may modify the exploded item prior to storing) (Ford, figure 1A, [0085, 0479], note storing the metadata in a separate database. When combined with the other references this would be for the exploded metadata from the compressed item as taught by Raghavan and Pan).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Pan as modified because this would improve the usability and efficiency of the system (Pan, [0003, 0018]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ford as modified because this would allow additional capabilities to be supported and improve data management (Ford, [0479]).

Regarding Claim 6:
Raghavan as modified shows the system as disclosed above;
Raghavan as modified further teaches:
wherein the received instruction further comprises an instruction to check- out the another archive file, wherein the another archive file is retrieved from the content database (Raghavan, abstract, [0013], note content management system that allows checking in and out files) (Pan, abstract, [0005-0006, 0025, 0042], note the users may view the contents of the compressed file without having to locally download it, which is interpreted as receiving instructions accessing the archive file) (Ford, figure 1A, [0085, 0479], note storing the metadata in a separate database. When combined with the other references this would be for the exploded metadata from the compressed item as taught by Raghavan and Pan); 
wherein upon retrieval of the another archive file from the content, the another archive file is automatically exploded into another plurality of content items and another metadata (Pan, abstract, [0005-0006, 0024-0025, 0030-0031, 0042], note the users may view the contents of the compressed file without having to locally download it, which is interpreted as receiving instructions accessing the archive file; note when uploading a compressed file by the user the CMS can decompress, extract, or unzip the file for storage; note the online content management system can automatically extract the compressed content item; note the compressed file may include metadata describing the contents and structure); 
wherein the check-in/check-out component checks-out the exploded another plurality of content items to a client device (Raghavan, abstract, [0004, 0013, 0027], note content management system that allows checking in and out files, note the checking out of files may be for archive files); and 
wherein the check-in/check-out component checks-out the exploded another metadata to the client device (Raghavan, abstract, [0004, 0013, 0027], note content management system that allows checking in and out files, note the checking out of files may be for archive files; note the metadata is part of the archive file therefore it would be checked out as well) (Pan, [0042], note the compressed file may content the metadata).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Pan as modified because this would improve the usability and efficiency of the system (Pan, [0003, 0018]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ford as modified because this would allow additional capabilities to be supported and improve data management (Ford, [0479]).

Claim 8 discloses substantially the same limitations as claim 1 respectively, except claim 8 is directed to a method while claim 1 is directed to a system. Therefore claim 8 is rejected under the same rationale set forth for claim 1.

Claim 9 discloses substantially the same limitations as claim 2 respectively, except claim 9 is directed to a method while claim 2 is directed to a system. Therefore claim 9 is rejected under the same rationale set forth for claim 2.

Claim 11 discloses substantially the same limitations as claim 4 respectively, except claim 11 is directed to a method while claim 4 is directed to a system. Therefore claim 11 is rejected under the same rationale set forth for claim 4.

Claim 13 discloses substantially the same limitations as claim 6 respectively, except claim 13 is directed to a method while claim 6 is directed to a system. Therefore claim 13 is rejected under the same rationale set forth for claim 6.

Claim 15 discloses substantially the same limitations as claim 1 respectively, except claim 15 is directed to a non-transitory computer readable medium while claim 1 is directed to a system. Therefore claim 15 is rejected under the same rationale set forth for claim 1.

Claim 16 discloses substantially the same limitations as claim 2 respectively, except claim 16 is directed to a non-transitory computer readable medium while claim 2 is directed to a system. Therefore claim 16 is rejected under the same rationale set forth for claim 2.

Claim 18 discloses substantially the same limitations as claim 4 respectively, except claim 18 is directed to a non-transitory computer readable medium while claim 4 is directed to a system. Therefore claim 18 is rejected under the same rationale set forth for claim 4.

Claim 20 discloses substantially the same limitations as claim 6, except claim 20 is directed to a non-transitory computer readable medium while claim 6 is directed to a system. Therefore claim 20 is rejected under the same rationale set forth for claim 6.

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arrouye et al. (US2008/0040359) and Prahlad et al. (US7657550) teaches separate metadata and content database storages; Avery et al. (US2016/0132525) teaches content management systems; Gill (US6947959) and Arbetman et al. (US20150286647) teach a content management system for archiving files;
Janosik, JR et al. (US2011/0252207) teach archiving content and metadata;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             11/5/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152